DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 11/02/2022 which has been entered. Claims 1, 12 and 20 have been amended. No Claims have been cancelled. Claim 21 has been added. Claims 1-21 are still pending in this application, with Claims 1, 12 and 20 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 12, 14-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Uhler et al (2011/0150200 A1) in view of Hattar et al (2017/0149707 A1), and further in view of Archer et al (2021/0044635 A1).
As per Claim 1, Uhler teaches a method for connecting a caller to an online chat function of a meeting via text messaging, the method comprising: identifying, at a server, a user device connected to an online conferencing meeting via an audio connection, the online conferencing meeting including a chat portion (Figure 1 – References 101, 111, 112 and 120; Page 3, Paragraphs [0019] and [0023]; Page 4, Paragraph [0030]; Page 5, Paragraph [0039]), and the audio connection being unable to access the chat portion included in the online conferencing meeting (Out of Band: Figure 2B – Reference 218; Page 5, Paragraph [0039]; Page 8, Paragraph [0069]). 
(Note: In paragraphs [0019] and [0023], Uhler describes a conferencing system. In paragraph [0030], Uhler describes the identification of client devices connected to a conference and the establishment of audio channels between client devices. In paragraphs [0039] and [0069], Uhler describes the use of out-of-band communication channels [i.e. separate from the audio channel used for the conference] that may include a text chat window, email or text messaging)
Uhler does not teach automatically determining, based on identifying the user device and the audio connection, a chat setting for the user device, the chat setting including a text service separate from the online conferencing meeting. However, Hattar teaches automatically determining, based on identifying the user device and the audio connection, a chat setting for the user device, the chat setting including a text service separate from the online conferencing meeting (Page 3, Paragraph [0043] – Page 4, Paragraph [0045]; Page 13, Paragraph [0114]).
(Note: In paragraphs [0043] – [0045], Hattar describes conferencing participants logging into a conference via a phone line or communication application [e.g. Viber, WhatsApp or Skype]. Hattar indicates an entire teleconference or two or members of the teleconference may use communication applications to join to the conference. Hattar also describes a conference server facilitating communication by converting communication signals from a first communication platform into a communication signal compatible with a second communication platform)
The combination of Uhler and Hattar teaches the text service being configured to receive text messages from the user device (Uhler: Page 8, Paragraph [0069]; Page 9, Paragraph [0079]; Hattar: Figure 1 – References 102, 104, 106 and 108; Page 2, Paragraph [0022]; Page 3, Paragraph [0043]). (Note: In paragraph [0079], Uhler describes an integrated messaging capability [in addition to ordinary instant messaging or ordinary chat messaging])
The combination of Uhler and Hattar also teaches associating the user device to the chat portion of the online conferencing meeting by configuring chat messages received in the chat portion to be sent via the text service, separate from the online conferencing meeting (Uhler: Page 8, Paragraph [0069]; Page 9, Paragraph [0079]; Hattar: Page 3, Paragraph [0043]).
The combination of Uhler and Hattar further teaches receiving, at the server from a chat service, a chat message in the chat portion of the online conferencing meeting (Uhler: Page 8, Paragraph [0069]; Page 9, Paragraph [0079]; Hattar: Page 3, Paragraph [0043]); and sending, from the server via the text service, a text message including the chat message to the user device (Uhler: Page 8, Paragraph [0069]; Page 9, Paragraph [0079]; Hattar: Page 3, Paragraph [0043]).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Uhler with the method taught by Hattar to enable conference participants who are communicating using analog telephones the ability to participate in conference webchat conversations ensuring all participants can participate equally regardless of the means participants utilize to connect to the conference. 
The combination of Uhler and Hattar does not teach the text service including a separate messaging channel from a channel of the chat portion of the online conferencing meeting. However, Archer teaches the text service including a separate messaging channel from a channel of the chat portion of the online conferencing meeting (Abstract; Page 3, Paragraphs [0026] – [0028]).
(Note: In paragraph [0027], Archer describes mixed modality conferencing and indicates that text conferencing may include one or more of short messaging service [SMS] texts, multimedia messaging service [MMS] text, email, chat, web-based text platform, or other text-based messaging services. In paragraph [0028], Archer indicates that combinations of mixed modality conferencing may be used. The use of SMS and/or MMS inherently teaches the use of a separate messaging channel from a channel of the chat portion of the online conferencing meeting)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Uhler and Hattar with the mixed modality conferencing taught by Archer to enable the translation of communication modalities so that conference participants may are able to utilize engage in real-time communication utilizing a whatever communication means [audio, video, email, social media, text – i.e. SMS, chat, etc.] a conference participant has available to them. 
As per Claims 3 and 14, the combination of Uhler, Hattar and Archer teaches wherein associating the user device to the chat portion includes associating the user device in response to the user device connecting to the online conferencing meeting via the audio connection or in response to a user selection of a number on the user device during the audio connection (Hattar: Page 4, Paragraph [0043]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Uhler and Hattar with the mixed modality conferencing taught by Archer to enable the translation of communication modalities so that conference participants may are able to utilize engage in real-time communication utilizing a whatever communication means [audio, video, email, social media, text – i.e. SMS, chat, etc.] a conference participant has available to them. 
As per Claims 4 and 15, the combination of Uhler, Hattar and Archer teaches wherein the text service includes at least one of short message service (SMS) or Multimedia Messaging Service (MMS) over Public Switched Telephone Network (PSTN), a text messaging service provided via an app outside the online conferencing meeting, or a text message sent over Session Initiation Protocol (SIP) (Hattar: Page 2, Paragraph [0022]; Page 3, Paragraph [0041]; Page 10, Paragraph [0098]; Archer: Page 3, Paragraph [0027]).
As per Claims 5, 6, 16 and 21, the combination of Uhler, Hattar and Archer teaches receiving a second text message from the user device, and in response, propagating text from the second text message to the chat portion of the online conferencing meeting; and causing the text from the second text message to be displayed in a user interface implementation of the chat portion on an attendee device that is connected to the chat portion of the online conferencing meeting as described in Claim 1 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Uhler and Hattar with the mixed modality conferencing taught by Archer to enable the translation of communication modalities so that conference participants may are able to utilize engage in real-time communication utilizing a whatever communication means [audio, video, email, social media, text – i.e. SMS, chat, etc.] a conference participant has available to them. 
As per Claim 12, the combination of Uhler, Hattar and Archer teaches a method as described in Claim 1. Uhler also teaches a processor (Figure 4 – Reference 402; Page 9, Paragraphs [0083] and [0084]); and memory (Figure 4 – Reference 404; Page 9, Paragraphs [0083] and [0084]), the memory including instructions (Page 9, Paragraphs [0083] and [0084]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Uhler and Hattar with the mixed modality conferencing taught by Archer to enable the translation of communication modalities so that conference participants may are able to utilize engage in real-time communication utilizing a whatever communication means [audio, video, email, social media, text – i.e. SMS, chat, etc.] a conference participant has available to them. 
As per Claim 20, the combination of Uhler, Hattar and Archer teaches an apparatus for connecting a caller to an online chat function of a meeting via text messaging as described in Claim 12. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and apparatus taught by Uhler and Hattar with the mixed modality conferencing taught by Archer to enable the translation of communication modalities so that conference participants may are able to utilize engage in real-time communication utilizing a whatever communication means [audio, video, email, social media, text – i.e. SMS, chat, etc.] a conference participant has available to them. 

Claim(s) 2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uhler et al (2011/0150200 A1) in view of Hattar et al (2017/0149707 A1), and further in view of Archer et al (2021/0044635 A1) as applied to Claims 1 and 12 above, and further in view of Murillo et al (2006/0242232 A1).
As per Claims 2 and 13, the combination of Uhler, Hattar and Archer teaches the method and system of Claims 1 and 12; but does not teach wherein the chat setting is configured by a user of the user device or by a host of the online conferencing meeting. However, Murillo teaches wherein the chat setting is configured by a user of the user device or by a host of the online conferencing meeting (Page 6, Paragraph [0056]). (Note: In paragraph [0056], Murillo describe a user specifying chat session format preferences, output preferences and additional preferences offered by a chat service)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Uhler, Hattar and Archer with the graphical user interface taught by Murillo to connect users attempting to connect through an unavailable communication platform by automatically rerouting the communication through an alternative available communication platform.
As per Claim 11, the combination of Uhler, Hattar, Archer and Murillo teaches wherein associating the user device to the chat portion includes displaying an indicator, in a user interface corresponding to the online conferencing meeting, identifying the user device can receive text messages via the chat portion (Murillo: Figure 6 – Reference 620; Page 7, Paragraph [0069] – Page 8, Paragraph [0074]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Uhler, Hattar and Archer with the method taught by Murillo to connect users attempting to connect through an unavailable communication platform by automatically rerouting the communication through an alternative available communication platform.

Claim(s) 7, 8, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uhler et al (2011/0150200 A1) in view of Hattar et al (2017/0149707 A1), and further in view of Archer et al (2021/0044635 A1) as applied to Claims 1, 5, 12 and 16 above, and further in view of Maierean (10,033,674 B1).
As per Claims 7 and 17, the combination of Uhler, Hattar and Archer teaches the method and system of Claims 5 and 16; but does not teach a text string in the second text message to a tag, and displaying the tag in the chat portion of the online conferencing meeting. However, Maierean teaches a text string in the second text message to a tag, and displaying the tag in the chat portion of the online conferencing meeting (Figure 5 – References 520 and 524; Column 10, Lines 16-38; Column 11, Lines 19-45).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Uhler, Hattar and Archer with the communication management system taught by Maierean to automatically manage conversation between different devices each using different protocols and having different communication capabilities so each device is able to equally participate in the conference.
As per Claims 8 and 18, the combination of Uhler, Hattar, Archer and Maierean teaches wherein the chat message includes an emoji, a file, or an image, and further comprising, sending the emoji, the file, or the image to the user device in the text message (Maierean: Figure 3 – Reference 304; Column 7, Lines 8-40; Column 8, Lines 47-55). (Note: In Column 7, Lines 8-40; Maierean describes phone-based messages [e.g. text message – SMS message] address to a telephone number. Maierean indicates message content may include images, video, sound, encrypted data, etc. In Column 8, Lines 47-55; Maierean describes the use of emoticons [i.e. emojis])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Uhler, Hattar and Archer with the communication management system taught by Maierean to automatically manage conversation between different devices each using different protocols and having different communication capabilities so each device is able to equally participate in the conference.
As per Claim 10, the combination of Uhler, Hattar, Archer and Maierean teaches wherein the text message is sent to the user device using a phone number, and wherein the phone number is used for the audio connection (Maierean: Figure 3 – References 304 and 306; Column 7, Lines 8-32; Column 7, Lines 55-64). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Uhler, Hattar and Archer with the communication management system taught by Maierean to automatically manage conversation between different devices each using different protocols and having different communication capabilities so each device is able to equally participate in the conference.

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uhler et al (2011/0150200 A1) in view of Hattar et al (2017/0149707 A1), and further in view of Archer et al (2021/0044635 A1) as applied to Claims 1 and 12 above, and further in view of Salmi et al (2003/0028597 A1).
As per Claims 9 and 19, the combination of Uhler, Hattar and Archer teaches the method and system of Claims 1 and 12; but does not teach receiving a subsequent text message from the user device requesting the chat messages stop, and in response, stopping sending future chat messages received in the chat portion of the online conferencing meeting. 
However, Salmi teaches receiving a subsequent text message from the user device requesting the chat messages stop, and in response, stopping sending future chat messages received in the chat portion of the online conferencing meeting (Page 14, Paragraph [0247]). (Note: In paragraph [0247], Salmi describes a user sending a leave group message to finish a chat session. Combining this teaching with the combined teachings of Uhler, Hattar and Archer is found to read on the recitations of the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Uhler, Hattar and Archer with the ease of use feature taught by Salmi to leverage presence services and user availability to provide a user the ability to inform interested parties as to users’ availability/desire to communicate so that a user is no inundated with messages when the user is not interested in receiving them.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berstis et al (2008/0222536 A1), Curran et al (2009/0006555 A1), Crandall et al (2005/0210394 A1), Rengaraju et al (2006/0293073 A1), Fostick (6,856,809 B2) and B M S et al (2021/0390144 A1). Each of these describes systems and methods of integrating chat/webchat in audio/video conferences.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652